DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 1, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a depth image based motion sensor configured to track motion of a subject in three dimensions and output a real-time motion signal corresponding thereto,” and “a monitoring device configured to receive said output signal and communicate a condition of said subject corresponding to the predefined motion pattern indicated by said output signal” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1 & 18 recite(s), at least in part the following step(s): “compare detected motion of said subject indicated by said real-time motion signal with predefined motion patterns stored in said database.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of a processor, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind), and/or by a mathematical process. For example, absent the limitation(s) a processor and a database in the step(s), the “compar[ing]” in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation “compar[ing].” In view of the foregoing, claim(s) 1 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Neither the arrangement of the additional elements, nor the additional elements themselves, apply, rely on, or use the judicial exception recited supra in a manner that imposes a meaningful limit on the judicial exception. Rather, the additional element(s) is/are recited with a high level of generality (i.e., as a generic data collection means performing a generic data collection function, a generic data display means performing a generic display function, and/or a generic computer performing a generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Therefore, the Office takes Official notice that the instantly claimed additional steps/elements are well-understood, routine and convention (i.e., such as a Microsoft Kinect system). Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 1 do(es) not amount to significantly more than the abstract idea itself.
In regards to claim(s) 2-17, the claimed invention(s) further recite(s) additional element(s) that do(es) not integrate the judicial exception into a practical application and is/are not sufficient to amount to significantly more than the judicial exception for the reasons provided supra.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-11 & 13-18 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Reinhold (US 2012/0253201).
In regards to claim 1, Reinhold discloses a range of motion evaluation system for monitoring and evaluating motion of a subject in real time, comprising: 
a depth image based motion sensor (201, 202, 205, 206, 207) configured to track motion of a subject in three dimensions and output a real-time motion signal corresponding thereto (see at least figs. 1, 7, 9 & 10-14; par 0042-0046 & 0059-0061, 0068-0074 & 0082); 
an electronic database storing a plurality of predefined motion patterns (see at least figs. 11-13 and par 0006, 0021, 0034, 0053, 0078, 0206, 0208, 0258, 0270-0271 & 0289); 
a processor (see at least par 0008, 0046, 0049, 0098, 0196, 0198, 0200-0201, 0204-0205, 0224, 0286, 0288 & 0290) configured to receive said real-time motion signal and to compare detected motion of said subject indicated by said real-time motion signal with predefined motion patterns stored in said database, said processor further being configured to generate an output signal indicating that said detected motion corresponds to a specific one or more of said plurality of predefined motion patterns (see at least figs. 9-10; par 0061, 0070, 0078, 0086, 0089-0090, 0093, 0191, 0210, 0217, 0234-0235, 0260 & 0284); and 
a monitoring device configured to receive said output signal and communicate a condition of said subject corresponding to the predefined motion pattern indicated by said output signal (see at least par 0077-0078, 0080, 0097-0098, 0139, 0198, 0205-0206, 0251, 0275 & 0286).  
In regards to claim 2, Reinhold discloses the range of motion evaluation system as set forth in claim 1, wherein said condition of said subject indicates that said subject is at risk for imminent injury (see at least par 0054, 0071, 0074 & 0207).The Office notes that the system of Reinhold is fully capable of being used as claimed.  
In regards to claim 3, Reinhold discloses the range of motion evaluation system as set forth in claim 2, wherein said subject is a hospital patient or a community dwelling person and said imminent injury is a fall (see at least par 0054, 0071, 0074 & 0207). The Office notes that the system of Reinhold is fully capable of being used as claimed.  
In regards to claim 4, Reinhold discloses the range of motion evaluation system as set forth in claim 2, wherein said subject is a hospital or nursing home patient and said imminent injury is bed or chair exit that could lead to a fall (see at least par 0054, 0071, 0074 & 0207).  The Office notes that the system of Reinhold is fully capable of being used as claimed.
In regards to claim 5, Reinhold discloses the range of motion evaluation system as set forth in claim 2, wherein said subject is a worker and said imminent injury is a workplace-related injury (see at least par 0054, 0071, 0074 & 0207).  The Office notes that the system of Reinhold is fully capable of being used as claimed.
In regards to claim 6, Reinhold discloses the range of motion evaluation system as set forth in claim 1, wherein said subject is a worker in a workplace and said condition of said subject indicates a measure of work performance of said subject (see at least par 0054, 0071, 0074 & 0207).  The Office notes that the system of Reinhold is fully capable of being used as claimed.
In regards to claim 7, Reinhold discloses the range of motion evaluation system as set forth in claim 6, wherein said measure of work performance is stored in a storage medium in a location associated with said subject (see at least figs. 11-13 and par 0006, 0021, 0034, 0053, 0078, 0206, 0208, 0258, 0270-0271 & 0289). The Office notes that the system of Reinhold is fully capable of being used as claimed.
In regards to claim 8, Reinhold discloses the range of motion evaluation system as set forth in claim 1, wherein said subject is a homebound resident and said condition of said subject indicates a specific activity of said subject (see at least abstract).  The Office notes that the system of Reinhold is fully capable of being used as claimed.
In regards to claim 9, Reinhold discloses the range of motion evaluation system as set forth in claim 1, wherein said monitoring device is remotely located from said motion sensor (201, 202, 205, 206, 207) (see at least figs. 4-5). 
In regards to claim 10, Reinhold discloses the range of motion evaluation system as set forth in claim 9, wherein said processor communicates with said motion sensor (201, 202, 205, 206, 207) over a communications network (see at least par 0271).  
In regards to claim 11, Reinhold discloses the range of motion evaluation system as set forth in claim 10, wherein said communications network is the Internet (see at least par 0271).  
In regards to claim 13, Reinhold discloses the range of motion evaluation system as set forth in claim 1, wherein said motion sensor (201, 202, 205, 206, 207) is a marker-less sensor (see at least par 0059 & 0108).  
In regards to claim 14, Reinhold discloses the range of motion evaluation system as set forth in claim 13, wherein marker-less sensor is an infrared depth sensor (see at least par 0070).  
In regards to claim 15, Reinhold discloses the range of motion evaluation system as set forth in claim 1, wherein said subject is a physical therapy/neuro/ortho patient and said condition of said subject indicates an amount of pain experienced by said subject at a specific point of motion as indicated by a pain indication device operated by said subject (see at least par 0054, 0071, 0074 & 0207).  The Office notes that the system of Reinhold is fully capable of being used as claimed.
In regards to claim 16, Reinhold discloses the range of motion evaluation system as set forth in claim 1, wherein said subject is a physical therapy patient and said condition of said subject indicates a gait of the subject (see at least par 0054, 0071, 0074 & 0207).  The Office notes that the system of Reinhold is fully capable of being used as claimed.
In regards to claim 17, Reinhold discloses the range of motion evaluation system as set forth in claim 1, wherein said subject is a physical therapy patient and said condition of said subject indicates a balance of the subject (see at least par 0054, 0071, 0074 & 0207).  The Office notes that the system of Reinhold is fully capable of being used as claimed.
In regards to claim 18, Reinhold discloses a computer-implemented method for monitoring and evaluating motion of a subject in real time, comprising: 
tracking motion of a subject in three dimensions using a depth image based motion sensor (201, 202, 205, 206, 207) and outputting a real-time motion signal corresponding thereto (see at least figs. 1, 7, 9 & 10-14; par 0042-0046 & 0059-0061, 0068-0074 & 0082); 
receiving, at a processor, said real-time motion signal and to compare detected motion of said subject indicated by said real-time motion signal with predefined motion patterns stored in an electronic database storing a plurality of predefined motion patterns (see at least figs. 9-10; par 0061, 0070, 0078, 0086, 0089-0090, 0093, 0191, 0210, 0217, 0234-0235, 0260 & 0284), and 
generating an output signal indicating that said detected motion corresponds to a specific one or more of said plurality of predefined motion patterns; and 
receiving at a monitoring device said output signal and communicating a condition of said subject corresponding to the predefined motion pattern indicated by said output signal (see at least par 0077-0078, 0080, 0097-0098, 0139, 0198, 0205-0206, 0251, 0275 & 0286).
Claim(s) 1-10 & 13-18 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Gettelman et al. (US 2013/0046149) (“Gettelman” hereinafter).
In regards to claim 1, Gettelman discloses a range of motion evaluation system for monitoring and evaluating motion of a subject in real time, comprising: 
a depth image based motion sensor 105 configured to track motion of a subject in three dimensions and output a real-time motion signal corresponding thereto (see at least figs. 1 & 10-11 and par 0026, 0028, 0032-0033, 0035 & 0037); 
an electronic database 109 storing a plurality of predefined motion patterns (see at least figs. 1 & 10-11 and par 0026 & 0051-0052); 
a processor configured to receive said real-time motion signal and to compare detected motion of said subject indicated by said real-time motion signal with predefined motion patterns stored in said database 109, said processor further being configured to generate an output signal indicating that said detected motion corresponds to a specific one or more of said plurality of predefined motion patterns (see at least figs. 1 & 10-11 and par 0026 & 0034-0037, 0046-0047 & 0050); and 
a monitoring device (120, 130) configured to receive said output signal and communicate a condition of said subject corresponding to the predefined motion pattern indicated by said output signal (see at least figs. 1 & 10-11 and par 0027-0032, 0034, 0037 & 0041-0044).  
In regards to claim 2, Gettelman discloses the range of motion evaluation system as set forth in claim 1, wherein said condition of said subject indicates that said subject is at risk for imminent injury (see at least par 0022).  The Office notes that the system of Gettelman is fully capable of being used as claimed.
In regards to claim 3, Gettelman discloses the range of motion evaluation system as set forth in claim 2, wherein said subject is a hospital patient or a community dwelling person and said imminent injury is a fall (see at least par 0022 & 0024). The Office notes that the system of Gettelman is fully capable of being used as claimed.
In regards to claim 4, Gettelman discloses the range of motion evaluation system as set forth in claim 2, wherein said subject is a hospital or nursing home patient and said imminent injury is bed or chair exit that could lead to a fall (see at least par 0022 & 0024).  The Office notes that the system of Gettelman is fully capable of being used as claimed.
In regards to claim 5, Gettelman discloses the range of motion evaluation system as set forth in claim 2, wherein said subject is a worker and said imminent injury is a workplace-related injury (see at least par 0022).  The Office notes that the system of Gettelman is fully capable of being used as claimed.
In regards to claim 6, Gettelman discloses the range of motion evaluation system as set forth in claim 1, wherein said subject is a worker in a workplace and said condition of said subject indicates a measure of work performance of said subject (see at least par 0022). The Office notes that the system of Gettelman is fully capable of being used as claimed.
In regards to claim 7, Gettelman discloses the range of motion evaluation system as set forth in claim 6, wherein said measure of work performance is stored in a storage medium in a location associated with said subject (see at least par 0024). The Office notes that the system of Gettelman is fully capable of being used as claimed.
In regards to claim 8, Gettelman discloses the range of motion evaluation system as set forth in claim 1, wherein said subject is a homebound resident and said condition of said subject indicates a specific activity of said subject (see at least par 0024).  The Office notes that the system of Gettelman is fully capable of being used as claimed.
In regards to claim 9, Gettelman discloses the range of motion evaluation system as set forth in claim 1, wherein said monitoring device (120, 130) is remotely located from said motion sensor 105 (see at least par 0027-0032, 0034, 0037 & 0041-0044).  
In regards to claim 10, Gettelman discloses the range of motion evaluation system as set forth in claim 9, wherein said processor communicates with said motion sensor 105 over a communications network (see at least par 0053).  
In regards to claim 13, Gettelman discloses the range of motion evaluation system as set forth in claim 1, wherein said motion sensor 105 is a marker-less sensor (see at least fig. 1 and par 0017-0018, 0021-0022, 0026, 0028, 0032-0033, 0035 & 0037).  
In regards to claim 14, Gettelman discloses the range of motion evaluation system as set forth in claim 13, wherein marker-less sensor is an infrared depth sensor (see at least fig. 1 and par 0017-0018, 0021-0022, 0026, 0028, 0032-0033, 0035 & 0037).  
In regards to claim 15, Gettelman discloses the range of motion evaluation system as set forth in claim 1, wherein said subject is a physical therapy/neuro/ortho patient and said condition of said subject indicates an amount of pain experienced by said subject at a specific point of motion as indicated by a pain indication device operated by said subject (see at least par 0031, 0037 & 0049). The Office notes that the system of Gettelman is fully capable of being used as claimed.
In regards to claim 16, Gettelman discloses the range of motion evaluation system as set forth in claim 1, wherein said subject is a physical therapy patient and said condition of said subject indicates a gait of the subject (see at least par 0022). The Office notes that the system of Gettelman is fully capable of being used as claimed.
In regards to claim 17, Gettelman discloses the range of motion evaluation system as set forth in claim 1, wherein said subject is a physical therapy patient and said condition of said subject indicates a balance of the subject (see at least par 0022). The Office notes that the system of Gettelman is fully capable of being used as claimed.
In regards to claim 18, Gettelman discloses a computer-implemented method for monitoring and evaluating motion of a subject in real time, comprising: 
tracking motion of a subject in three dimensions using a depth image based motion sensor 105 and outputting a real-time motion signal corresponding thereto (see at least figs. 1 & 10-11 and par 0026, 0028, 0032-0033, 0035 & 0037); 
receiving, at a processor, said real-time motion signal and to compare detected motion of said subject indicated by said real-time motion signal with predefined motion patterns stored in an electronic database 109 storing a plurality of predefined motion patterns (see at least figs. 1 & 10-11 and par 0026 & 0034-0037, 0046-0047 & 0050), and 
generating an output signal indicating that said detected motion corresponds to a specific one or more of said plurality of predefined motion patterns (see at least figs. 1 & 10-11 and par 0026 & 0051-0052); and 
receiving at a monitoring device (120, 130) said output signal and communicating a condition of said subject corresponding to the predefined motion pattern indicated by said output signal (see at least figs. 1 & 10-11 and par 0027-0032, 0034, 0037 & 0041-0044).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reinhold (US 2012/0253201) in view of Rawat et al. (US 2012/0182291) (“Rawat” hereinafter).
Reinhold discloses the range of motion evaluation system as set forth in claim 10, that fails to explicitly teach a system wherein said communications network is a local area network.  
However, Rawat teaches that it is known to provide a system wherein said communications network is a local area network (see at least abstract, figs. 2 & 7 and par 0041 & 0044).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Reinhold wherein said communications network is a local area network as taught by Rawat since such a modification would amount to applying a known technique (i.e., as taught by Rawat) to a known device (i.e., as taught by Reinhold) ready for improvement to achieve a predictable result such as allowing remote access to the patient data--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gettelman et al. (US 2013/0046149) in view of Rawat et al. (US 2012/0182291) (“Rawat” hereinafter).
In regards to claim 11, Gettelman discloses the range of motion evaluation system as set forth in claim 10, that fails to explicitly teach wherein said communications network is the Internet. However, Rawat teaches that it is known to provide a system wherein said communications network is the Internet (see at least abstract, figs. 2 & 7 and par 0041 & 0044). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Reinhold wherein said communications network is the Internet as taught by Rawat since such a modification would amount to applying a known technique (i.e., as taught by Rawat) to a known device (i.e., as taught by Gettelman) ready for improvement to achieve a predictable result such as allowing remote access to the patient data--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
 In regards to claim 12, Gettelman discloses the range of motion evaluation system as set forth in claim 10, that fails to explicitly teach a system wherein said communications network is a local area network.  However, Rawat teaches that it is known to provide a system wherein said communications network is a local area network (see at least abstract, figs. 2 & 7 and par 0041 & 0044). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Reinhold wherein said communications network is a local area network as taught by Rawat since such a modification would amount to applying a known technique (i.e., as taught by Rawat) to a known device (i.e., as taught by Gettelman) ready for improvement to achieve a predictable result such as allowing remote access to the patient data--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0212582 to Deutsch discloses systems and methods for monitoring caregiver and patient protocol compliance.
US 9,566,004 to Radwin et al. discloses an apparatus, method and system for measuring repetitive motion activity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791